Citation Nr: 0734109	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  07-07 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of scaphoid fracture with radioscaphoid 
arthritis and Dequervains syndrome of the left wrist. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran's active duty includes service from November 1977 
to June 1983.  
 
This case is before the Board of Veterans Appeals (Board) on 
appeal from a rating decision April 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for residuals of 
scaphoid fracture with radioscaphoid arthritis and 
Dequervains syndrome of the left wrist and assigned a 10 
percent rating from September 28, 2005.   

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in July 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

At the hearing before the Board in June 2007, the veteran 
reported that he was currently treated for the left wrist 
disability at the VA hospital in Gainesville, and by his 
primary care doctor at the VA medical facility in Lake City.  
He stated that after the VA examination in March 2006, he 
underwent steroid injections in the left wrist and he saw an 
orthopedist specialist at the VA hospital in Gainesville.  
The Board finds that the RO should obtain the VA treatment 
records from the VA medical facilities in Lake City and 
Gainesville for treatment of the left wrist disability dated 
from May 2006.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992).

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  There is medical evidence of record which shows 
that the left wrist disability may have worsened since the 
March 2006 VA examination.  As noted above, at the hearing 
before the Board in June 2007, the veteran reported that he 
underwent steroid injections for pain in his left wrist at 
the VA hospital in Gainesville.  He stated that since March 
2006, he has had increased limitation of motion of the left 
wrist.  The veteran also reported that he had symptoms of 
numbness and tingling in the left wrist and in the fingers in 
his left hand.  Because of the evidence of worsening since 
the last examination, a new examination is needed to 
determine the severity of the left wrist disability.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  A medical 
opinion is also necessary to determine if the service-
connected left wrist disability causes neurological 
manifestations or disability.   

Lastly, the Board notes that the issue of entitlement to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) has 
been raised.  At the hearing before the Board in July 2007, 
the veteran reported that the service-connected left wrist 
disability interfered with his work at the VA hospital.  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, the veteran was provided with a VCAA notice 
letter in December 2005, but the veteran was not provided 
with notice of the information or evidence necessary to 
substantiate the assignment an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b).  Thus, the Board finds that 
additional VCAA notice and readjudication of the claim is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to substantiate 
entitlement to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).  

2.  Obtain all records of the veteran's 
treatment of the service-connected left 
wrist disability from the VA medical 
facilities in Lake City and Gainesville 
dated from May 2006 and incorporate them 
into the veteran's claims file.   

3.  The veteran should be afforded VA 
neurological and orthopedic examination 
to determine the nature, extent, and 
severity of the service-connected left 
wrist disability.  The veteran's VA 
claims folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should specify all 
manifestations and symptoms of the left 
wrist disability.  The examiner should 
report the range of motion of the left 
wrist in degrees for dorsiflexion, palmar 
flexion, ulnar deviation, and radial 
deviation.  The examiner should report 
whether the left wrist disability is 
manifested by weakened movement, excess 
fatigability, lack of endurance, or 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  X-ray 
examination should be conducted.  

The examiner should report whether the 
left writ disability is manifested by 
neuralgia or neuritis of any nerve.  The 
examiner should specify any nerves 
involved, and express an opinion as to 
whether any neurological disability is 
mild, moderate or severe.  The examiner 
should provide a rationale for the 
opinion. 

4.  Readjudicate the issue on appeal, 
including consideration of entitlement to 
an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b).  If all of the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


